DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “wherein a length of the second hollow tube and a length of the cooling element are within a range of 4 mm to 10 mm, respectively”.  It is unclear if the respectively is meant to apply the range to the second hollow tube, the cooling element, or both.  For the purposes of examination, it is interpreted that the range 4 mm to 10 mm applies to both the second hollow tub and the cooling element individually.   
Claim 4 recites the limitation "a wrapper".  Claim 1 already recited “a wrapper”.  It is unclear if this is the same “a wrapper” or a different “a wrapper”.  
Claim 5 recites the limitation “the wrapped cooling element and the second hollow tube are wrapper by a single wrapper”.  It is unclear if this is the same “a wrapper” or a different additional “a wrapper”.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160192704 A1 (hereinafter BONNELY).
Regarding claim 1, BONNELY discloses a smoking article with a combustible heat source (abstract).  BONNELY discloses a medium portion (Fig. 1, aerosol-forming substrate 10, ¶261); a first hollow tube (Fig. 1, cylindrical open-ended hollow cellulose acetate tube 28, ¶262) disposed to face a downstream end of the medium portion and including a first hollow (Fig. 1, transfer element 12, ¶262).  BONNELY further discloses a cooling portion (Fig. 1, aerosol cooling element 14, ¶263) disposed next to a downstream side of the first hollow tube, and including a cooling element (¶263) and a second hollow tube (Fig. 1, tube 30, ¶264)  including a second hollow (Fig. 1, spacer 16, ¶264) having a diameter equal to or greater than a diameter of the first hollow (visually seen in Fig. 1); a filter portion (Fig. 1, mouthpiece 18,  disposed to face a downstream end of the cooling portion; and a wrapper (¶277) wrapping at least a portion of the medium portion, the first hollow tube, the cooling portion, and the filter portion.
Regarding claim 2, BONNELY discloses the aerosol-generating article of claim 1 as discussed above.  BONNELY further discloses wherein a length of the second hollow tube is shorter than a length of the first hollow tube (Fig. 1).
Regarding claim 4, BONNELY discloses the aerosol-generating article of claim 1 as discussed above.  BONNELY further discloses wherein each of the cooling element and the second hollow tube is wrapped by a wrapper (Figs. 1-3, first-heat conducting element 36), and the wrapped cooling element and the wrapped second hollow tube are rewrapped by a single wrapper (Figs. 1-3, heat-insulative material 40).  BONNELY discloses that the heat-insulative material 40 overlies the entire length (¶270).  
Regarding claims 5,  BONNELY discloses the aerosol-generating article of claim 1 as discussed above.  BONNELY further discloses wherein the cooling element is wrapped by a wrapper (Figs. 1-3, first-heat conducting element 36), and the wrapped cooling element and the second hollow tube are wrapped by a single wrapper (Figs. 1-3, heat-insulative material 40).  BONNELY discloses that the heat-insulative material 40 overlies the entire length (¶270).  
Regarding claim 6, BONNELY discloses the aerosol-generating article of claim 1 as discussed above.  BONNELY further discloses wherein the first hollow tube and the second hollow tube include cellulose acetate (¶184, ¶245).
Regarding claim 7, BONNELY discloses the aerosol-generating article of claim 1 as discussed above.  BONNELY further discloses wherein the cooling element includes a polymer fiber (¶247, ¶263).
Regarding claim 8, BONNELY discloses the aerosol-generating article of claim 1 as discussed above.  BONNELY further discloses wherein the cooling element and the second hollow tube are sequentially arranged downstream (See Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over BONNELY as applied to claim 1 above in view of BONNELY.
Regarding claim 3, BONNELY discloses the aerosol-generating article of claim 1 as discussed above.  BONNELY further teaches wherein a length of the second hollow tube and a length of the cooling element are within a range of 4 mm to 10 mm, respectively (¶174).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726